      Case 1:19-mj-03899-UA Document 1 Filed 04/19/19 Page 1 of 11
                                               •
                                                                   ORIGINAL
Approved:
                                          99
            Dominic A. Gentile
            Assistant United States Attor
                                                    APR    l~   Z019
Before:     HONORABLE SARAH NETBURN
            United States Magistrate Judge
            Southern District of New York

                                - - - x

UNITED STATES OF AMERICA                      COMPLAIN,T

            - v. -                           Violations of
                                             18 u.s.c §§ 922(g)(l),
JOHANSI LOPEZ,                               1951, 924(C), and 2; and
 a/k/a "Gordo,"                              21 u.s.c. § 846
ANGEL CRISPIN,
 a/k/a "Secreto,"
ANTONIO BATISTA,
 a/k/a "Anthony,"
KEVIN BRITO,
 a/k/a "Derrick,"
WANDY DOMINGUEZ,
 a/k/a "Noel,"
AMAURYS HERNANDEZ,
 a/k/a "Flaco,"
JERVIS CIRINO,
 a/k/a "Nano,"

                 Defendants.

                                      x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          JOSE SANDOBAL, being duly sworn, deposes and says that
he is a Task Force Officer with the Drug Enforcement
Administration ("DEA") and charges as follows:

                              COUNT ONE
               (Conspiracy to Commit Hobbs Act Robbery)

          1.   From at least on or about April 10, 2019, up to and
including at least on or about April 18, 2019, in the Southern
District of New York and elsewhere, JOHANSI LOPEZ, a/k/a "Gordo,"
ANGEL CRISPIN, a/k/a "Secreto," ANTONIO BATISTA,' a/k/a "Anthony,"
KEVIN BRITO, a/k/a "Derrick," WANDY DOMINGUEZ, a/k/a "NOEL,"
      Case 1:19-mj-03899-UA Document 1 Filed 04/19/19 Page 2 of 11


AMAURYS HERNANDE,Z, a/k/a "FLACO," and JERVIS CIRINO, a/k/a "Nano,"
the defendants, and others known and unknown, unlawfully and
knowingly did combine, conspire, confederate, ana agree together
and with others known and unknown to commit robbery, as that term
is defined in Title 18, United States Code, Section 1951 (b) (1),
and would and did thereby obstruct, delay, and affect commerce and
the movement of articles and commodities in commerce, as that term
is defined in Title 18, United States Code, Section 1951(b) (3), to
wit, LOPEZ, CRISPIN, BATISTA, BRITO, DOMINGIEZ, HERNANDEZ, and
CIRINO, agreed to rob an individual they believed was a narcoti~s
dealer in New York, New York, using firearms.

          (Title 18, United States Code, Section 1951.)

                            COUNT TWO
   (Conspiracy to Possess with Intent to Distribute Narcotics)

          2.   From at least on or about April 10, 2019, up to
and including at least on or about April 18, 2019, in the
Southern District of New York and elsewhere, JOHANSI LOPEZ,
a/k/a "Gordo," ANGEL CRISPIN, a/k/a "Secreto," ANTONIO BATISTA,
a/k/a "Anthony," KEVIN BRITO, a/k/a "Derrick," WANDY DOMINGUEZ,
a/k/a "NOEL," AMAURYS HERNANDEZ, a/k/a "FLACO," and JERVIS
CIRINO, a/k/a "Nano," the defendants, and others known and
unknown, intentionally and knowingly did combine~ conspire,
confederate, and agree together and with each other to violate
the narcotics laws of the United States.

          3.   It was a part and an object of the conspiracy
that JOHANSI LOPEZ, a/k/a "Gordo," ANGEL CRISPIN, a/k/a
"Secreto," ANTONIO BATISTA, a/k/a "Anthony," KEVIN BRITO, a/k/a
"Derrick," WANDY DOMINGUEZ, a/k/a "NOEL," AMAURYS HERNANDEZ,
a/k/a "FLACO," and JERVIS CIRINO, a/k/a "Nano," the defendants,
and others known and unknown, would and did distribute and
possess with intent to distribute controlled substances, in
violation of Title 21, United States Code, Section 841(a) (1).




                                    2
      Case 1:19-mj-03899-UA Document 1 Filed 04/19/19 Page 3 of 11


             4.   The controlled substances that JOHANSI LOPEZ,
a/k/a "Gordo," ANGEL CRISPIN, a/k/a "Secreto," ANTONIO BATISTA,
a/k/a "Anthony," KEVIN BRITO, a/k/a "Derrick," WANDY DOMINGUEZ,
a/k/a "NOEL," AMAURYS HERNANDEZ, a/k/a "FLACO," and JERVIS
CIRINO, a/k/a "Nano," the defendants, conspired to distribute
and possess with intent to distribute were (i) 1 kilogram and
more of mixtures· and substances containing a detectable amount
of heroin in violation of Title 21, United States Code, Section
841 (b) (1) (A); and (ii) 5 kilograms and more of mixtures, and
substances containing a detectable amount of cocaine in
violation of Title 21, United States Code, Section 841 (b) (1) (A).

           (Title 21, United States Code, Section 846.)

                              COUNT THREE
                          (Use of a Firearm)

          5.   On or about February 12, 2019, in the Southern
District of New York and elsewhere, JOHANSI LOPEZ, a/k/a "Gordo,"
ANGEL CRISPIN, a/k/a "Secreto," ANTONIO BATISTA, a/k/a "Anthony,"
KEVIN BRITO, a/k/a "Derrick," WANDY DOMINGUEZ, a/k/a "NOEL,"
AMAURYS HERNANDEZ, a/k/a "FLACO," and JERVIS CIRINO, a/k/a "Nano,"
the defendants, during and in relation to a crime of violence and
a drug trafficking crime for which they may be prosecuted in a
court of the United States, namely, the attemptea robbery charged
in Count One and Count Two of this Complaint and the drug
trafficking conspiracy charged in Count Three of this Complaint,
knowingly did use and carry a firearm, and, in furtherance of such
crimes, did possess a firearm, and did aid and abet the use,
carrying, and possession of a firearm.

 (Title 18, United States Code, Sections 924 (c) (1) (A) (i), and 2.)

                            COUNT FOUR
          (Possession of a Firearm by a Convicted Felon)

          6.   On or about February 12, 2019, in the Southern
District of New York and elsewhere, AMAURYS HERNANDEZ, a/k/a
"FLACO," the defendant, after having been convicted in a court of
a crime punishable by imprisonment for a term exceeding one year,
willfully and knowingly, did possess in and affecting commerce, a
firearm, to wit, HERNANDEZ possessed a firearm which previously
had been shipped and transported in interstate and foreign
commerce.

        (Title 18, United States Code, Section 922 (g) (1).)



                                    3
      Case 1:19-mj-03899-UA Document 1 Filed 04/19/19 Page 4 of 11


          The bases for my knowledge and for the foregoing charge
are, in part, as follows:

          7.    I am a Task Force Officer with t~e DEA and I have
been personally involved in the investigation of this matter. This
affidavit is based upon my personal parti9ipation in the
investigation of this matter, and my conversations with law
enforcement agents and witnesses as well as a review of documents
and recordings. Because this ?ffidavit is being submitted for the
limited purpose of establishing probable cause, it does not include
all the facts that I have learned during the course of my
investigation. Where the actions, statements, and conversations of
others are reported herein, they are reported in substance and in
part, except where otherwise indicated.

          8.    Based on my review of documents, my conversations
with law enforcement officers, my review of recordings made over
the course of this investigation, as well as my own personal
involvement in this investigation, I have learned, among other
things, the following:

               a.   Since January 2019, two confidential sources
working for the DEA ("CS-1" 1 and "CS-2" 2 ) have b~en providing the
DEA with information about a group of individuals who specialize
in armed robberies of known narcotics traffickers.

               b.   On February 27, 2019, CS-1 met JOHANSI
LOPEZ, a/k/a "Gordo," the defendant. During the meeting, which
was recorded, LOPEZ told CS-1, in substance and in part, that he
was a member of a group of individuals who targeted drug dealers
for robbery of both drugs and money (the "Robbery Crew") . At the
direction of law enforcement, CS-1 told LOPEZ that CS-1 knew of
someone who was a member of a drug trafficking organization
("DTO")- i.e., CS-2 - that delivered large quantities of cocaine
and heroin throughout the New York City area. CS-1 told LOPEZ

1
  CS-1 has been working for the DEA since 2014 as a paid
informant. The information provided by CS-1 to law enforcement
has proven reliable and resulted in seizures of kilogram
quantities of heroin and cocaine and the arrest and conviction
of several individuals.
2 CS-2 was charged with narcotics offenses in 2019 and has been

cooperating with law enforcement in order to obtain leniency at
sentencing. The information provided by CS-2 to law enforcement
has proven reliable and resulted in the seizure of one kilogram
of heroin, two semi-automatic weapons, and the arrest of one
individual.
                                    4
      Case 1:19-mj-03899-UA Document 1 Filed 04/19/19 Page 5 of 11


that CS-1 would be able to provide LOPEZ and the Robbery Crew
with information about the DTO's next delivery. LOPEZ stated, in
substance and in pa~t, that he was interested in robbing the
DTO's next delivery and that he would introduce CS-1 to the rest
of the Robbery Crew.

          9.   Based on my review of documents,,my conversations
with law enforcement officers, my review of recordings made over
the course of this investigation, as well as my own personal
involvement in this investigation, I have learned that on or about
April 10, 2019, the following occurred, in substance and in part:

                a.   CS-1 met with JOHANSI LOPEZ, a/k/a "Gordo,"
the defendant, in CS-l's vehicle at a location in the Bronx. During
the meeting, which was recorded, CS-1 told LOPEZ, that the DTO had
just completed a delivery of narcotics in the area of West 155th
Street and Edgecombe Avenue in Manhattan         (the "April 10th
Delivery") . CS-1 informed LOPEZ that the person providing CS-1
with the information was one of the people involved in the delivery
- i.e., CS-2 - that CS-2 would provide CS-1 with the date and time
of the next shipment, which would also consist of 15 kilograms of
cocaine and 10 kilograms of heroin (the "Target Shipment") . The
Target Shipment would be secreted in a hidden compartment in the
vehicle CS-2 and other DTO members would be riding in.

               b.   CS-1 then drove LOPEZ to another location in
the Bronx where LOPEZ told CS-1 that they would meet with ANTONIO
BATISTA, a/k/a "Anthony," the defendant. During the drive, LOPEZ
told CS-1, in substance and in part, that BATISTA was a member of
the Robbery Crew that BATISTA was a very dangerous individual who
would likely kill one or all of the robbery targets if any of them
resisted.

               c.   After CS-1 and LOPEZ picked-up BATISTA, the
three men drove to a location in Manhattan where LOPEZ told CS-1
that other members of the Robbery Crew would b~ waiting. During
the drive, CS-1 discussed the April 10 Delivery. BATISTA told CS-
1 and LOPEZ that he had access to firearms and a bullet proof vest
and that he planned on using both during the robbery of the next
shipment. BATISTA said that the Robbery Crew had to be armed with
at least one or two firearms because, if the people they were
planning to rob were armed, he would have to shoot the targets
before they could act. BATISTA described how he conducted similar
robberies of drug dealers in the past.

               d.   CS-1,  LOPEZ,  and BATISTA met with ANGEL
CRISPIN, a/k/a "Secreto, KEVIN BRITO, a/k/a "Derrick," and WANDY

                                    5
      Case 1:19-mj-03899-UA Document 1 Filed 04/19/19 Page 6 of 11


DOMINGUEZ,  a/k/a "NOEL",    the defendants,   at a location in
Manhattan. During the meeting, which was recorded, LOPEZ informed
CRISPIN, BRITO and DOMINGUEZ about the missed April 10 Delivery.
LOPEZ instructed CS-1.~o inform the entire group about the the
Target Delivery. DOMINGUEZ then addressed the group and instructed
them, in substance and in part, to:

              l.      Use a garage where the robbery team could
                      bring the car transporting the drugs so that
                      they could work on finding and accessing the'
                      concealed compartment.

            ii.       Discard any bags used to contain the drugs
                      because of the possibility of the presence of
                      a GPS device.

           iii.       Arrive at te robbery scene early to look for
                      any potential problems with law enforcement.

            iv.       Bring firearms to the robbery.

             v.       Use CS-2's phone to track CS-2's and the
                      delivery vehicle's whereabouts on the day of
                      the robbery.

            vi.       Conduct surveillance of the robbery location.

CRISPIN then asked CS-1 whether any of the individuals transporting
the drugs would, be armed. CRISPIN said in substance and in part,
that he would shoot the targets if any of them resisted. CRISPIN
told the group that he would take responsibility for getting a car
to use in the robbery and LOPEZ volunteered to find license plates
that could be used on the car. BRITO told the group that the
proceeds of the robbery should be divided equally among the group.

          10.    Based on my review of documents, my conversations
with law enforcement officers, my review of recordings made over
the course of this investigation, as well as my own personal
involvement in this investigation, I have learned, among other
things, the following:

               a.   On April 12, 2019, CS-1 met with JOHANSI
LOPEZ, a/k/ a "Gordo," ANTONIO BATISTA, a/k/ a "Anthony," KEVIN
BRITO, a/k/a "Derrick," and WANDY DOMINGUEZ, a/k/a "Noel," the
defendants, at a location in Manhattan. CS-1 toid the group that
he had spoken with CS-2 and that CS-2 informed him that CS-2 would
be delivering another shipment of narcotics to the location near


                                    6
       Case 1:19-mj-03899-UA Document 1 Filed 04/19/19 Page 7 of 11


West 155th Street and Edgecombe Avenue in Manhattan in the next
week, and that the shipment would consist of 15 kilograms of
cocaine and 10 kilograms of heroin. During a follow-up conversation
between CS-1 and LOPEZ, LOPEZ told CS-1 that 'the robbery team
wanted to meet CS-2 before moving ahead with the robbery.

          11. Based on my review of documents, my conversations
with law enforcement officers, my review of recbrdings made over
the course of this investigation, as well as my own personal
involvement in this investigation, I have learned, among other
things, the following:

               a.   On April 14, 2019,      CS-1 met with ANGEL
CRISPIN, a/k/a "Secreto," the defendant, in CS-l's car at a
location in the Bronx. CRISPIN told CS-1 that he has experience
committing these types of robberies and knows what to do if the
victims resist. CRISPIN told CS-1 that he would :beat the victims
into submission if necessary. CRISPIN contacted ANTONIO BATISTA,
a/k/a "Anthony," the defendant, via Facetime and discussed with
BATISTA and CS-1 how to conduct the robbery. CRISPIN told CS-1 and
BATISTA that he would obtain a gun from a friend of his to use
during the robbery and BATISTA volunteered to obtain guns from
"Flaco." Both BATISTA and CRISPIN agreed that the use of at least
two guns was required for this robbery.

          12. Based on my review of documents, my conversations
with law enforcement officers, my conversations with witnesses, as
well as my own personal involvement in this investigation, I have
learned, among other things, the following:

               a.   On April 16, 2019, CS-1 and CS-2 met with ANGEL
CRISPIN, a/k/a "Secreto," the defendant, inside of CS-l's car at
a location in the Bronx. On the way to another location in the
Bronx, CRISPIN asked CS-2 if CS-2 knew whether the other occupants
of the delivery car would be armed to which CS-2 replied that they
would. CRISPIN then made a phone call to an unknown male and tells
the unknown male that he will be by later to pick-up a gun.

               b.   CS-1, CS-2, and CRISPIN d~ove to another
location in the Bronx to meet with JOHANSI LOPEZ, a/k/a "Gordo,"
ANGEL CRISPIN, a/k/a "Secreto," ANTONIO BATISTA, a/k/a "Anthony,"
KEVIN BRITO, a/k/a "Derrick," WANDY DOMINGUEZ, a/k/a "NOEL," and
AMAURYS HERNANDEZ, a/k/a "FLACO, the defendants,. Upon arrival,
LOPEZ took CS-2's cellphone and activated a location monitoring
application so that he could track CS-2's location on the day of
the robbery.



                                    7
      Case 1:19-mj-03899-UA Document 1 Filed 04/19/19 Page 8 of 11


               c.    During the meeting, HERNANDEZ told CS-2 that
the group would meet up at a hotel after the robbery to spilt the
proceeds of the robbery equally. HERNANDEZ explained that he did
not want to have any members of the robbery team complaining about
not getting their share. HERNANDEZ told CS-2 that he had
participated in a number of similar robberies and that it was
important that everyone knew what their roles were so no mistakes
were made.

               d.   DOMINGUEZ brought CS-2 into his car and told
CS-2 that he was the leader of the robbery team and that he wanted
to make sure that he could track CS-2's whereabouts on the day of
the robbery. DOMINGUEZ took CS-2's cellphone and synced his phone
with the location monitoring application previously installed on
CS-2' s phone by LOPEZ, so that DOMINGUEZ could monitor CS-2' s
location as well.

          13. Based on my review of documents, my conversations
with law enforcement officers, my review of recordings made over
the course of this investigation, as well as •my own personal
involvement in this investigation, I have learned, among other
things, the following:

                a.   On April 18, 2019, CS-1 met with JOHANSI
LOPEZ, a/k/a "Gordo,  flANGEL CRISPIN, a/k/a "S~creto,     ANTONIO
                                                               fl


BATISTA, a/k/a "Anthony,    KEVIN BRITO, a/k/a '~Derrick,
                                fl                           WANDY  fl

DOMINGUEZ, a/k/a "NOEL,    AMAURYS HERNANDEZ, a/k/a "FLACO,
                           fl                                  and       fl


JERVIS CIRINO, a/k/a "Nano,    the defendants, at a location in
                                     fl


Manhattan. During the meeting, CS-2 called CS-1 and asked to speak
with LOPEZ. CS-2 informed LOPEZ that CS-2 was on the move at which
point   DOMINGUEZ   and  LOPEZ  began   monitoring   the  tracking
application on their phones for CS-2's whereabouts.

               b.   At the meeting, DOMINGUEZ gave instructions to
the members of the robbery team and assigned specific tasks to
each member. DOMINGUEZ instructed CIRINO, in substance and in part,
to stay in his car and use it to block any escape routes that the
delivery car may try to use. DOMINGUEZ told HERNANDEZ to go pick-
up the guns. HERNANDEZ and CIRINO drove away and returned a short
while later at which point CS-1 entered CIRINO' s vehicle. CS-1
observed a plastic bag in the front console area of the car and
asked CIRINO, in substance and in part, whether the bag contained
the guns. CIRINO responded that it did at which point CS-1 looked
inside the bag and observed two firearms inside.

                c.   A short time later, LOPEZ told CS-1 to drive
BATISTA to a   location in the Bronx so BATISTA could pick-up a


                                          8
       Case 1:19-mj-03899-UA Document 1 Filed 04/19/19 Page 9 of 11



bullet proof vest. CS-1 drove BATISTA to an apartment building in
the Bronx which BATISTA entered. BATIST~eturned to the vehicle        ~
carrying a bullet proof vest. When CS-~ and BATISTA returned to       ,. \
the original meet location,· BATISTA handed the vest to DOMINGUEZ
who put the vest on in preparation for the robbery. HERNANDEZ
walked over to CS-1' s vehicle with. the bag containing the two
firearms and gave one firearm to DOMINGUEZ who placed it in his
jacket pocket. HERNANDEZ kept the other gun which remained inside
the plastic bag. BRITO told CS-1 that he was going to bring the
kilograms of drugs BRITO expected to receive from the robbery to
Canada where he would get much more money for them. BRITO informed
CS-1 that additional people were going to participate in the
robbery to make sure that everything went according to plan, but
that any additional participants in the robbery would be paid from
BRITO's share.

               d.   At approximately 8:00 p.m., CS-1, LOPEZ,
CRISPIN, BATISTA, BRITO, DOMINGUEZ, HERNANDEZ, and CIRINO traveled
to the area of West 155th Street and Edgecombe Avenue where the
robbery was to take place.

               e.   At   approximately, 8: 15  p.m.  I  observed
CRISPIN, HERNANDEZ, LOPEZ, and DOMINGUEZ walking around the area
of West 155th Street and Edgecombe Avenue looking into parked
vehicles and engaged in what appeared to be surveillance of the
area.
               f.   At approximately, 8: 15 p. m., CS-1 observed
HERNANDEZ place the firearm he was carrying in the wheel well of
a parked car and DOMINGUEZ place the firearm he was carrying on
the ground in the area of where he was standing· at the robbery
location.




                                    9
      Case 1:19-mj-03899-UA Document 1 Filed 04/19/19 Page 10 of 11




               g.   At approximately 8:25 p.m.,. agents placed
LOPEZ, CRISPIN, BATISTA, BRITO, DOMINGUEZ, HERNANDEZ, and CIRINO
under arrest. DOMINGUEZ was found wearing a bullet proof vest. The
firearm HERNANDEZ was carrying was found in the wheel well of a
parked car near where he was pl~~~Q under arreot and the f irearrn

                                   10
)'-    '   r
               ,   .   Case 1:19-mj-03899-UA Document 1 Filed 04/19/19 Page 11 of 11



      DOMINGUEZ was carrying was found on the ground near where he was
      arrested. One firearm is a Keltec . 380 caliber' pistol, and the
      other firearm is a KHR . 40 caliber pistol, both manufactured
      outside of New York State.

                14. Based on a review of law enforcement databases, I
      have learned, that on or about February 3, 2014, AMAURYS HERNANDEZ,
      a/k/a "FLACO," the defendant, was convicted of burglary in the
      third degree in violation of New York Penal Law §     140.20, which
      is a crime punishable by more than one year imprisonment.

           WHEREFORE, deponent respectfully requests that JOHANSI
      LOPEZ, a/k/a "Gordo," ANGEL CRISPIN, a/k/a "Secreto," ANTONIO
      BATISTA, a/k/a "Anthony," KEVIN BRITO, a/k/a "Derrick," WANDY
      DOMINGUEZ, a/k/a "NOEL," AMAURYS HERNANDEZ, a/k/a "FLACO," and
      JERVIS CIRINO, a/k/a "Nano," the defendants be imprisoned or
      bailed, as the case may be.




                                                  Drug Enforcement Administration


      Sworn to before me this
      19th day of April, 2019




      HON ORAB
      UNITED STATES MAGIS RATE JUDGE
      SOUTHERN DISTRICT OF NEW YORK




                                                    11
